JAMES HUNTER, III, Circuit Judge
(dissenting):
I respectfully disagree with the majority’s determination that the judgment *13N.O.V. should be reversed on the basis of Fed.R.Civ.P. 50(b). To me, the result represents an unnecessarily technical and rigid application of the rule, and does not serve the interests of justice or judicial efficiency.
I do not, of course, question the rule of Beebe v. Highland Tank and Manufacturing Co., 373 F.2d 886 (3d Cir.), cert. denied sub nom., National Molasses Co. v. Beebe, 388 U.S. 911, 87 S.Ct. 2115, 18 L.Ed.2d 1350 (1967), that, unless a defendant renews a motion for directed verdict first made at the end of plaintiff’s case after all the evidence is in, the district court is without power to grant a subsequent motion by the defendant for judgment N.O.V. The narrow question presented here is whether, on the facts of this case, it could be concluded that the earlier motion had been renewed.
It is important to note that defendant here did make a motion for directed verdict at the end of plaintiff’s case, and that this motion was formal, detailed and hotly contested. At the conclusion of all the evidence, while there was admittedly no “formal” renewal of the motion for directed verdict, defendant did submit “Requested Points for Charge” which began with the words
1. “You are directed to enter a verdict in favor of defendants.”
Since this request can fairly be read as incorporating the specific grounds1 set forth in the earlier motion, the only procedural “defect” which the majority can rely upon to find non-compliance with Rule 50(b) is the failure to set forth the quoted request on a separate piece of paper (or orally) and label it
“(Renewal of) Motion for Directed Verdict”
To me, this “defect” is of insufficient substance to justify a further delay in the consideration of the merits of this already protracted litigation. I would hold that there has been adequate compliance with Rule 50(b).
There is no decision of this court clearly resolving the issue of whether the court of appeals may find compliance with Rule 50(b) on the basis of 1) a motion for directed verdict after the plaintiff’s case and 2) a request for binding jury instructions at the close of all the evidence, where the trial judge has not expressly treated the latter request as a renewal of the motion for directed verdict.2 In Beebe there is no indication that the defendant, at the close of all the evidence, requested a binding instruction or took any other action which might have alerted the court and the plaintiff that the defendant was still contending that the case should not go to the jury. In Eisenberg v. Smith, 263 F.2d 827 (3d Cir.), cert. denied, 360 U.S. 918, 79 S.Ct. 1436, 3 L.Ed.2d 1534 (1959), there is no indication that there had been an earlier motion for directed verdict to which the request for binding instructions could relate; the latter request could therefore not serve as a basis for a judgment N. O. V. since specific grounds had not been set forth as required by Fed.R.Civ.P. 50(a). The other Third Circuit cases cited by the majority are distinguishable for similar reasons.
In Jack Cole Co. v. Hudson, 409 F.2d 188 (5th Cir. 1969),3 the court of appeals found sufficient compliance with Rule 50(b) on facts which I believe are indistinguishable from those now presented. The majority opinion (p. 12, n. 7) attempts to draw a distinction by “treat[ing] Cole as a case where the defendants requested a directed verdict.” That begs for question, since from the reported opinion in Cole, we know only that defendants “did apparently make a request in chambers [after the close of all the evidence] that the jury be instructed to find for them. This was refused . . .” 409 F.2d at 191. The same request and, *14necessarily, the same refusal were made here. The majority also suggests that Cole is distinguishable because “the district judge in Cole apparently treated the defendants’ request as a motion for directed verdict, which would satisfy Rule 50(b).” Majority opinion, p. 12, n. 7. The Cole opinion provides no basis for such a conclusion as to the reason for the trial judge’s action; to the extent that such an inference can be drawn from the fact that the district judge subsequently entertained a motion for judgment N. O. V., the inference is equally applicable in our case.
In the absence of contrary Third Circuit precedent, I would adopt Jack Cole and apply it to this case, since in my view of the district court proceedings, “[tjhere can be no doubt that the trial judge was well aware of the reasons for the requested jury instruction, and, under the circumstances, . this constitutes a sufficient predicate for the subsequent motion for judgment notwithstanding the verdict.” Id., 409 F.2d at 191.
As to the plaintiff’s notice of the defendant’s stance, three factors are persuasive. First, it. would hardly have been reasonable for the plaintiff to assume that the defendant would inexplicably abandon its earlier vigorous contentions that the evidence was insufficient to make out a jury case.4 Secondly, the points for jury charge not only included the general request for a directed verdict but also at least one specific point attacking the sufficiency of plaintiff’s evidence which, if given, would have been tantamount to a directed verdict.5 Finally, we have not been referred to any point during the sixteen-month period between defendant’s motion for judgment N. O. V. and the granting of that motion when plaintiff even suggested that Rule 50(b) required a denial of the motion. Plaintiff did not raise this issue in its original or reply brief in this court.6
As to the trial judge’s notice of defendant’s renewal of the motion for directed verdict, we have one unambiguous passage in the record. During argument prior to the charge, counsel for plaintiff pressed for inclusion of a particular element of damages:
[Counsel for Plaintiff]: .
If the Court later decides that wasn’t a proper element of damages, you can cut it out very easily.
The Court: We still have N.O.V.
N.T. 18-115.
Even if I were not convinced by this record that plaintiff and the district court understood that defendant had preserved its objections to the sufficiency of the evidence, I could not join the majority. In Psinakis v. Psinakis, 221 F.2d 418, 422 (3d Cir. 1955), this court held that where it could be determined from the record that the trial court had treated a “motion for binding instructions” as a motion for directed verdict, the appellate court “properly may consider these cases on the basis of the trial court’s refusal to grant [defendant’s] motion for judgment [N. O. V.] ..”7 We thus recognized that the trial judge, may, on the basis of his greater familiarity with the proceedings, tolerate formal “de*15fects” and find “substantial compliance” with Rule 50(b) where no prejudice would result.8 The majority today purports to reaffirm Psinakis (majority opinion at p. 11, n. 5), but states that it is inapplicable to this case. It is, of course, true that the district judge did not state on the record that he considered the request(s) for charge to be tantamount to a renewal of the motion for directed verdict. However, because the district judge not only entertained but granted the motion for judgment N. O. V., there are only two possibilities: either the district judge found “substantial compliance” with Rule 50(b), as permitted under Psinakis, or he overlooked the ramifications of Rule 50(b). There is no way to tell. I am convinced that the district judge either did find or would have found “substantial compliance.”9 The majority opinion must be read not only as disagreeing with this position, but as holding that “substantial compliance” could not have been found by the district judge; otherwise the proper (less severe) “remedy” would be to remand for district court consideration of the “substantial compliance” issue. I find no basis on this record for a holding that the district court could not have found substantial compliance.
*14I direct you to find that [plaintiff] has not sustained its burden to prove by a preponderance of the evidence that either defendant or both conspired with each other or anyone else to violate the Sherman Act.
*15[T]he courts take a liberal view of what constitutes a motion for directed verdict in deciding whether there was a sufficient prerequisite for the motion for judgment.
9 C. Wright & A. Miller, Federal Practice and Procedure, § 2537 at 596-97 (1971) (collecting cases).
While I might agree that “[t]he Third Circuit’s rulings on this procedural question are not entirely clear,” Huddell v. Levin, 395 F.Supp. 64, 80 (D.N.J.1975), (finding “substantial compliance” on comparable facts), rev’d on other grounds, 3d Cir., 537 F.2d 726, filed May 5, 1976, I also agree that “[a] review of these cases indicates not only the Third Circuit’s desire that the trial judge be apprised of the movant’s position through ‘substantial compliance’ with Rule 50 . but also an overriding concern that technical non-compliance with Rule 50 should not be used as a basis for withholding relief when warranted . . . .” Id. I would not break with that precedent.
The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.
Fed.R.Civ.P. 61.
For the foregoing reasons, I would reach the merits of the motion for judgment N. O. V. However, since the majority disagrees and leaves open the possibility of a new trial, and thus perhaps a new appeal, I believe that it would be inappropriate to state my views on the merits.

. Fed.R.Civ.P. 50(a) requires that a motion for directed verdict state the specific grounds therefor.


. I do not read the majority opinion as taking the position that its result is required by any Third Circuit case on point.


. See also, Roberts v. Pierce, 398 F.2d 954 (5th Cir. 1968).


. Plaintiff has not suggested that the defendants’ witnesses “cured” the alleged deficiencies in plaintiff’s case so as to explain such an abandonment.


. Requested point for charge number 3:


. I do not mean to suggest that any doctrine of waiver could vitiate the rule in Beebe.
However, plaintiff’s failure to object, prior to the raising of the Rule 50(b) issue by this court, to consideration of the merits of the motion for judgment N. O. V. does indicate that the concern voiced by the majority, p. 11, that less-than-strict compliance with Rule 50(b) may result in surprise or a “trap” for the opposing party, is utterly groundless in this case.
Even in its supplemental brief on this issue, plaintiff has not suggested any way in which it was lulled, “trapped” or otherwise prejudiced by the procedural irregularity.


. The published opinion does not indicate whether or not a formal, specific motion for directed verdict was made earlier.


. Accord, Huddell v. Levin, 395 F.Supp. 64, 80 (D.N.J.1975), rev’d on other grounds, 3d Cir., 537 F.2d 726, filed May 5, 1976.


. In Brandon v. Yale & Towne Mfg. Co., 342 F.2d 519 (3d Cir. 1965) (en banc), Judge McLaughlin, dissenting, concluded that there had been sufficient compliance with Rule 50(b) even though the district judge had held to the contrary. (The latter also rejected the motion for judgment N. O. V. on the merits). The majority did not discuss the question, affirming instead on the sufficiency of the evidence.